DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Preliminary Amendments filed on February 12, 2021 and on November 24, 2021 have been entered and made of record.  The Response to the Unity of Invention Requirement filed on June 27, 2022, and the Supplemental Amendment filed on June 28, 2022 have been entered and made of record.

Election/Restrictions
Applicant’s election of Group I (claims 1-4, 6-8, 10-20, 23, 30, 35-37, 39, 40, 44, 49-62, 65, 68-70, 78, 80) in the reply filed on June 27, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claim 64 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Page 84 lines 29-32: “For example, quantitatively, as shown in FIG. 1, at the boundary, the distance (X90%) in which the normalized intensity decreases from 90% to 10% should be less than 5% of the length of the object in the image by such optical system”.  Figure 1 has been designated to illustrate both, a block diagram of improving assay accuracy (i.e., page 2 lines 7-9 and page 14 lines 7-9) and a sharp optical edge (i.e., p. 84 lines 25-34).

Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numerals “801”, “802” and “803” shown in Figure 14.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
FIG. C-1 mentioned in page 83 line 22;
FIG. E1-1 mentioned in page 91 line 5;
Figure E1-2 mentioned in page 92 line 13;
Figure E1-3 mentioned in page 92 line 20, and FIG. E1-3 mentioned in page 93 line 1; and
Figure E1-4 mentioned in page 93 line 34.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 44 and 61 are objected to because of the following informalities:
Claim 44 line 5: “adjusting the imagine” should read -- adjusting the imaging --
Claim 61 line 13: “the ratio-analytes-on-pillars-area-in-AoI from (d)” should read -- the ratio-analytes-on-pillars-area-in-AoI from (c) --

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 17-19, 39, 40, 57-62, 65, 68-70, 78 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the measuring” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation “the test result” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 17, the phrase “for example” (“e.g., whole blood, fractionated blood, plasma, serum, etc.”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 18, the phrase “for example” (“e.g., a protein, peptides, DNA, RNA, nucleic acid, or other molecule”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 19 recites the limitation “the samples” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 39 recites the limitation “the operational variables” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 40 recites the limitation “the operational variables” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 57 recite the limitations “the step of assaying” in line 1; “the sample holding device” in line 4; and “the training/evaluation data” in line 20.  There is insufficient antecedent basis for these limitations in the claim.

Regarding claim 57, the phrase “for example” (“e.g. 8x8 equal-sized small image patches”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 58 recite the limitations “the step of assaying” in line 1; “the sample holding device” in line 4; “the segmentation contour masks” in lines 8-9; and “the training/evaluation data” in lines 16-17.  There is insufficient antecedent basis for these limitations in the claim.  Claims 59, 60 and 68-70 depend upon claim 58

Claim 60 recites the limitation “the airbubble-gap-area-in-AoI” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 61 recite the limitations “the step of assaying” in line 1; “the sample holding device” in line 4; “the monitor marks (pillars)” in line 7; and “the training/evaluation data” in line 15.  There is insufficient antecedent basis for these limitations in the claim.  Claim 62 depend upon claim 61.

Claim 65 recites the limitation “the detection and segmentation of abnormalities from the image of the sample” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 68, the phrase “for example” (“e.g. pillars” and “e.g. QMAX card”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 69, the phrase “for example” (“e.g. QMAX card”) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 70 recite the limitations “the detection and characterization of the outliers in the image-based array” in lines 1-2; “the non-overlapping sub-image patches of the input image of the sample” in lines 2-3; and “the determination of the outliers” in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.

Claim 78 recites the limitation “the training data” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 80 recites the limitation “the operational variable” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-19, 23, 30, 35, 37, 44, 49, 50, 54 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. Pub. No. 2018/0156775) in view of Smith et al. (U.S. Pub. No. 2018/0322327).
As to claim 1, Chou et al. teaches a method for improving accuracy of an assay in detecting, using an assay device, an analyte in or suspected of being in a sample, wherein the assay device or an operation of the assay device has one or more parameters each having a random variation (i.e., “bio/chemical sensing, assays and applications”, Abstract), the method comprising:
(a) detecting, using the assay device, the analyte (i.e., “assaying an analyte in the sample deposited on the device to generate a result”, Paragraph [0155]), comprising:
(i) placing the sample into the assay device (i.e., “depositing the sample on one or both of the plates when the plates are configured in an open configuration”, Paragraph [0179]); and
(ii) detecting, using the assay device, the analyte in the sample, generating a detection result (i.e., “the assaying step comprises detecting an analyte in the sample”, Paragraph [0164]); and
(b) determining trustworthiness of the detection result in step (a), comprising:
(i) imaging, using an imager, one or more images of at least a part of the sample and/or at least part of the assay device, wherein the images substantially represent the conditions under which the at least a part of the sample is measured in generating the detection result in step (a) (i.e., “one or a plurality of cameras for the detecting and/or imaging the vapor condensate sample”, Paragraph [0134]).
However, Chou et al. does not explicitly disclose (ii) determining a trustworthiness of the detection result in step (a) by using an algorithm to analyze the images and one or more parameters, generating a trustworthy score.
Smith et al. teaches determining a trustworthiness of the detection result in step (a) by using an algorithm to analyze the images and one or more parameters, generating a trustworthy score (i.e., “samples, or particles within samples, may be automatically classified by a deep neural network or other machine learning classification algorithm of the classification system 104. For example, images may be fed to a neural network classifier (e.g., structured and/or trained in a manner disclosed herein), which outputs an indication of what type of particle(s) is/are in the image … The classification algorithm or network may indicate a probability that the image includes particles of a particular type”, Paragraph [0038]).
Chou et al. and Smith et al. are combinable because they are from the field of digital image processing for assaying.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Chou et al. by incorporating the determining a trustworthiness of the detection result in step (a) by using an algorithm to analyze the images and one or more parameters, generating a trustworthy score.
The suggestion/motivation for doing so would have been to reduce expert time and/or error, and increase efficiency and accuracy.
Therefore, it would have been obvious to combine Smith et al. with Chou et al. to obtain the invention as specified in claim 1.

As to claim 2, as best understood, Chou et al. teaches wherein the measuring comprising imaging, taking, using an imager, one or more images of at least a part of the sample and at least part of the assay device (i.e., “one or a plurality of cameras for the detecting and/or imaging the vapor condensate sample”, Paragraph [0134]), and
However, Chou et al. does not explicitly disclose wherein the one or more images are used in the algorithm in generating trustworthy score.
Smith et al. teaches the one or more images are used in the algorithm in generating trustworthy score (i.e., “The classification system 104 may receive images from the imaging system 102”, Paragraph [0037]; and Paragraph [0038]).
Therefore, in view of Smith et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou et al. by incorporating the one or more images are used in the algorithm in generating trustworthy score, in order to reduce expert time and/or error, and increase efficiency and accuracy.

As to claim 3, Chou et al. teaches (a) the assay device comprising a sample holder that has a sample contact area for contacting the sample (i.e., “a housing configured to hold the sample”, Paragraph [0139])
(b) the sample is placed on the sample contact area (i.e., “each of the plates has, on its respective surface, a sample contact area for contacting a vapor condensate (VC) sample that contains an analyte”, Paragraph [0073]);
(c) the at least one sample contact area comprises one or more monitoring structures (i.e., “In some cases, one or both plates may comprise a scale marker, either on a surface of or inside the plate, that provides information of a lateral dimension of a structure of the blood sample and/or the plate”, Paragraph [0082]);
(d) the imaging images at least a part of the sample and at least a part of the monitoring structures (i.e., Paragraph [0082]) for trustworthiness determination; and
(e) the monitoring structures comprises a structure of an optical property that is used to monitor the operation and/or assay device quality of the assay (i.e., Paragraph [0535]).

As to claim 6, Smith et al. teaches wherein the algorithm is machine learning (i.e., “the classification system 104 may use a machine learning algorithm or model on all images and/or all portions of the image to obtain an extremely accurate classification of most or all particles within the images”, Paragraph [0039]).

As to claim 10, Chou et al. does not explicitly disclose further comprising a step of keeping or rejecting the detection result using the trustworthy score.
Smith et al. teaches a step of keeping or rejecting the detection result using the trustworthy score (i.e., “The classification system stores 608 the digital image with an indication of a classification for the one or more particulates or materials”, Paragraph [0060]).
Therefore, in view of Smith et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou et al. by incorporating the keeping or rejecting the detection result using the trustworthy score, in order to generate a report of the sample based on the classification.

As to claim 11, Chou et al. teaches wherein the assay is a device that uses a chemical reaction to detect the analyte (i.e., Paragraph [0360]).

As to claim 12, Chou et al. teaches wherein the assay is an immunoassay, nucleic acid assay, colorimetric assay, luminescence assay, or any combination of thereof (i.e., Paragraph [0389]).

As to claim 13, Chou et al. teaches wherein the assay device comprises a sample holder comprising two plates facing each other with a gap of 250 um or less, wherein at least a part of the sample is inside of the gap (i.e., “spacers on one or both of the plates, wherein the spacers are fixed with a respective plate, have a predetermined substantially uniform height of 30 um or less and a predetermined constant inter-spacer distance that is 250 μm or less, and wherein at least one of the spacers is inside the sample contact area”, Paragraph [0235]).

As to claim 14, Chou et al. teaches wherein the assay device comprises a sample holder comprising two plates movable to each other (i.e., “a first plate and a second plate, wherein the plates are movable relative to each other into different configurations, and one or both plates are flexible”, Paragraph [0233]) and spacers that regulate the spacing between the plates, and wherein at least a part of the sample is inside of the gap (i.e., “spacers on one or both of the plates, wherein the spacers are fixed with a respective plate, have a predetermined substantially uniform height of 30 um or less and a predetermined constant inter-spacer distance that is 250 μm or less, and wherein at least one of the spacers is inside the sample contact area”, Paragraph [0235]).

As to claim 15, Chou et al. teaches wherein some of the monitoring structures are periodically arranged (i.e., “The spacers used on the X-Plate are rectangle pillars in a periodic array with a fixed inner spacer distance (ISD) and uniform spacer height”, Paragraph [0273]; and “using the spacers as scale-markers to indicate the orientation of the plates”, Paragraph [0488]).

As to claim 16, Chou et al. teaches wherein the sample is selected from cells, tissues, bodily fluids, and stool (i.e., Paragraph [0033]).

As to claim 17, Chou et al. teaches wherein the sample is amniotic fluid, aqueous humour, vitreous humour, blood (e.g., whole blood, fractionated blood, plasma, serum, etc.), breast milk, cerebrospinal fluid (CSF), cerumen (earwax), chyle, chime, endolymph, perilymph, feces, gastric acid, gastric juice, lymph, mucus (including nasal drainage and phlegm), pericardial fluid, peritoneal fluid, pleural fluid, pus, rheum, saliva, sebum (skin oil), semen, sputum, sweat, synovial fluid, tears, vomit, urine, or exhaled breath condensate (i.e., Paragraph [0026]).

As to claim 18, Chou et al. teaches wherein the analyte comprising a molecule (e.g., a protein, peptides, DNA, RNA, nucleic acid, or other molecule), a cell, a tissue, a virus, and a nanoparticle (i.e., Paragraph [0033]).

As to claim 19, as best understood, Chou et al. teaches wherein the samples are the samples that are non-flowable but deformable (i.e., Paragraphs [0359] and [1037]).

As to claim 23, Smith et al. teaches wherein the algorithm is machine learning, artificial intelligence, statistical methods, or a combination of thereof (i.e., Paragraph [0039]).

As to claim 30, Chou et al. teaches wherein the assay device comprises a sample holder (i.e., “a housing configured to hold the sample”, Paragraph [0139]) comprising a first plate, a second plate (i.e., “a collection plate and a cover plate”, Paragraph [0070]), and spacers (i.e., “one or both of the plates comprise spacers that are fixed with a respective plate”, Paragraph [0074]),
wherein the first and second plates are movable to each other into different configurations, including an open configuration and a closed configuration (i.e., Paragraphs [0075]-[0076]),
wherein the open configuration is a configuration, in which the two plates are partially or completely separated apart, the spacing between the plates is not regulated by the spacers, and the sample is deposited on one or both of the plates (i.e., Paragraph [0075]), and
wherein the closed configuration, which is configured after the sample is deposited in the open configuration, is the configuration, in which, at least part of the sample is compressed by the first and second plates into a layer of uniform thickness and is substantially stagnant relative to the plates (i.e., Paragraph [0076]),
wherein the uniform thickness of the layer is confined by the sample contact areas of the two plates and is regulated by the two plates and the spacers (i.e., Paragraph [0076]).

As to claim 35, Chou et al. does not explicitly disclose wherein in step (b)(i)-(b)(ii), the algorithm uses machine learning with a training set to determine if a result is trustworthy, wherein the training set uses an operational variable with an analyte in the sample.
Smith et al. teaches in step (b)(i)-(b)(ii), the algorithm uses machine learning with a training set to determine if a result is trustworthy, wherein the training set uses an operational variable with an analyte in the sample (i.e., Paragraphs [0028], [0050] and [0074]).
Therefore, in view of Smith et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou et al. by incorporating the algorithm uses machine learning with a training set to determine if a result is trustworthy, wherein the training set uses an operational variable with an analyte in the sample, in order to help select parameters for fine-tune training.

As to claim 37, Chou et al. does not explicitly disclose wherein in step (b)(i)-(b)(ii), the algorithm uses a neural network to determine if a result trustworthy, wherein the neural network is trained using an operational variable with an analyte in the sample.
Smith et al. teaches in step (b)(i)-(b)(ii), the algorithm uses a neural network to determine if a result trustworthy, wherein the neural network is trained using an operational variable with an analyte in the sample (i.e., Paragraphs [0046] and [0074]).
Therefore, in view of Smith et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chou et al. by incorporating the algorithm uses a neural network to determine if a result trustworthy, wherein the neural network is trained using an operational variable with an analyte in the sample, in order to help select parameters for fine-tune training and increase efficiency and accuracy.

As to claim 44, Chou et al. teaches (i) the device further comprises a monitoring mark; (ii) the device further comprises a monitoring mark, wherein the monitoring mark is used as a parameter together with an imaging processing method in an algorithm that (i) adjusting the imagine, (ii) processing an image of the sample, (iii) determining a property related to the micro-feature, or (iv) any combination of the above; (iii) the device further comprises a monitoring mark, wherein the monitoring mark is used as a parameter together with step (b); (iv) the device further comprises a monitoring mark, wherein the spacers are the monitoring mark, wherein the spacers have a substantially uniform height that is equal to or less than 200 microns, and a fixed inter-spacer-distance (ISD); or (v) the device further comprises a monitoring mark, wherein the monitoring mark is used for estimating the TLD (true-lateral-dimension) and true volume estimation (i.e., “In some cases, one or both plates may comprise a scale marker, either on a surface of or inside the plate, that provides information of a lateral dimension of a structure of the blood sample and/or the plate”, Paragraph [0082]).

As to claim 49, Chou et al. teaches wherein step (b) further comprises an image segmentation for image-based assay (i.e., Paragraph [1111]).

As to claim 50, Chou et al. teaches wherein step (b) further comprises a focus checking in image-based assay (i.e., “the imaging marker could help focus the imaging device or direct the imaging device to a location on the device”, Paragraph [0082]).

As to claim 54, Chou et al. teaches wherein step (b) further comprises an analyze for Defects in the sample (i.e., “One aspect of the present invention is to correct the effects generated by the none-sample volume inside a relevant volume of the sample between two plates”, Paragraph [0989]).
As to claim 65, as best understood, Chou et al. teaches wherein the detection and segmentation of abnormalities from the image of the sample taken by the imager in the image-based assay are based on image processing, machine learning or a combination of image processing and machine learning (See for example, Paragraph [1116]).

Allowable Subject Matter
Claims 7, 8, 20, 36, 51-53, 55 and 56 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4, 39, 40, 57-62, 68-70, 78 and 80 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/Examiner, Art Unit 2664